In an action to recover damages, inter alia, for wrongful death and medical malpractice, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Lisa, J.), dated February 9, 1998, as granted the cross motion of the defendant Long Island Jewish Medical Center which was, in effect, to confirm the dismissal of the complaint pursuant to CPLR 3404.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly granted the cross motion of the defendant Long Island Jewish Medical Center which was, in effect, to confirm the dismissal of the complaint pursuant to CPLR 3404. After the complaint was dismissed pursuant to CPLR 3404, the plaintiff failed to satisfy the requirements necessary to vacate such dismissal (see generally, Iazzetta v Vicenzi, 243 AD2d 540; Fico v Health Ins. Plan, 248 AD2d 432). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.